Citation Nr: 0207192	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  01-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1967 to 
September 1969, and from October 1974 to May 1992.  He died 
on September [redacted], 1999.  The appellant claims benefits as the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2000 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  The decision denied service connection 
for the cause of the veteran's death.  

A hearing was held at the RO before the undersigned Member of 
the Board in November 2001.

The Board notes that, in addition to the claim for service 
connection for the cause of the veteran's death, the issues 
on appeal also included entitlement to benefits under 
38 U.S.C.A. § 1318.  However, in light of the allowance by 
the Board of the service connection issue, the claim for the 
same benefits under § 1318 has become moot.



FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran died on September [redacted], 1999, at the age of 53 
years.

3.  During his lifetime, the veteran established service 
connection for mitral valve prolapse with sustained 
hypertension and left ventricular hypertrophy, status post 
pacemaker insertion, rated as 30 percent disabling; lumbar 
arthritis with right thigh radiculopathy, rated as 20 percent 
disabling; thoracic arthritis, rated as 10 percent disabling; 
sinusitis with rhinitis, sinus headaches, and chronic nose 
bleeds, rated as 10 percent disabling; right ear hearing 
loss, rated as noncompensably disabling; a right inguinal 
hernia repair, rated as noncompensably disabling,; left knee 
crepitus, rated as noncompensably disabling; and tinnitus, 
rated as noncompensably disabling.

4.  The veteran's death certificate shows that the immediate 
cause of his death was respiratory failure due to or as a 
consequence of aspiration pneumonia due to or as a 
consequence of esophageal cancer.  

5.  The veteran's esophageal cancer was related to chronic 
reflux which began during service and to aggravation of the 
reflux by medication taken to treat his service-connected 
disabilities.



CONCLUSION OF LAW

Disabilities incurred in service caused or contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the appellant 
informed her of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC.  The 
basic elements for establishing service connection for the 
cause of death have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's service medical records, 
his post service treatment records, and a copy of his death 
certificate.  A medical opinion has also been obtained.  
Also, the appellant has had a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis, a cardiovascular disease or a malignant 
tumor is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or jointly with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(b).
A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1). 

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury causing death.  Where the service-connected condition 
affects vital organs as distinguished from muscular and 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  See 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

The veteran died on September [redacted], 1999, at the age of 53 
years.  During his lifetime, the veteran established service 
connection for mitral valve prolapse with sustained 
hypertension and left ventricular hypertrophy, status post 
pacemaker insertion, rated as 30 percent disabling; lumbar 
arthritis with right thigh radiculopathy, rated as 20 percent 
disabling; thoracic arthritis, rated as 10 percent disabling; 
sinusitis with rhinitis, sinus headaches, and chronic nose 
bleeds, rated as 10 percent disabling; right ear hearing 
loss, rated as noncompensably disabling, a right inguinal 
hernia repair, rated as noncompensably disabling; left knee 
crepitus, rated as noncompensably disabling; and tinnitus, 
rated as noncompensably disabling.

The veteran's death certificate shows that the immediate 
cause of his death was respiratory failure due to or as a 
consequence of aspiration pneumonia due to or as a 
consequence of esophageal cancer.

During a hearing held in November 2001, the appellant 
testified in support of her claim.  She stated, in essence, 
that the death resulted in part from stomach problems which 
began in service, and also from his service-connected heart 
disorder.  She said that she believed that his service-
connected heart disorder weakened him and that if his heart 
had been stronger he might have been able to withstand the 
surgery for treatment of his esophageal cancer.  The 
appellant's representative also reported during the hearing 
that the veteran had stomach problems when he got out of 
service, and that these lead to the cancer itself.   

The Board finds that the testimony is supported by most of 
the objective medical evidence which is of record.  The 
veteran's service medical records show that he was treated on 
a number of occasions for complaints pertaining to reflux 
type problems.  For example, a record dated in March 1986 
shows that the veteran reported having chest pain.  The 
assessment was chest pain, rule out angina, hiatal hernia, 
upper GI ulcers, GER, pancreatitis, etc.  A record dated 
later in March 1986 shows that the assessment was that the 
veteran's symptoms were most likely secondary to esophagitis 
and nicotine withdrawal.  A record dated in April 1986 shows 
that Tagamet resolved his epigastric problems.  A record 
dated later in April 1986 shows that Tagamet was 
discontinued, and Gaviscon was prescribed in its place.  A 
report of medical history given by the veteran in September 
1986 shows that he checked a box indicating a history of pain 
or pressure in the chest.  On the reverse side, it was noted 
that his chest pain was probably associated with indigestion.

The post service medical evidence shows continuing problems 
with reflux after service.  The report of a medical 
examination conducted for the VA in July 1992, shortly after 
the veteran's separation from service, shows that the 
problems noted on the examination included heartburn which 
started in 1984.  It was described as being much worse with 
stress and was treated intermittently with Gaviscon.  It was 
noted that the veteran took Motrin tablets twice a day for 
his back, and also was taking medication with it to prevent 
GI problems.  The pertinent diagnosis was history of 
intermittent reflux esophagitis, currently stable, rare, 
intermittent.  

A record dated in April 1993 from the Mid Columbia Medical 
Center shows that while being treated for a complaint of 
passing out while driving, it was also noted that the veteran 
had a history of GI upset with Motrin taken for orthopedic 
problems.  He was to continue his H2 blocker as well as 
antacids as needed.  

The report of an examination conducted by the VA in January 
1994 shows that the veteran had a history of stomach problems 
on and off for approximately 10 years by his report.  He had 
a history of gastroesophageal reflux disease throughout this 
time with an upper GI approximately 5 years ago documenting 
that.  His symptoms had been getting worse in the last few 
years.  He had noted dysphagia with solid foods sticking in 
his throat.  Following examination, the impression was 
history of gastroesophageal reflux disease with worsening 
symptoms including dysphagia for solids.  

A private medical record dated in June 1994 from Emily Moser, 
M.D., shows that the veteran's medical history was 
significant for esophageal reflux.  His medications included 
Prilosec and Zantac.  A private medical record dated in 
October 1994 reflects that the veteran reported that he was 
having a lot of problems with his reflux.  It was noted that 
this was an old problem.  The pertinent assessment was reflux 
symptoms.  A consultation report from the Tuality Community 
Hospital dated in May 1995 shows that the veteran was treated 
for epigastric pain and left upper quadrant abdominal pain.  
It was also noted that he had a history of a hiatal hernia 
and chronic reflux.  The report of a 
esophagogastroduodenoscopy conducted at the Tuality Community 
Hospital contains a diagnosis of a hiatal hernia, a slightly 
irregular squamocolumnar junction, and antral erythema.  

A private treatment record dated in May 1999 shows that the 
veteran had chronic intermittent dysphagia dating back many 
years.  Since December 1998, however, the problem had 
accelerated.  It was noted that he had a past history of 
reflux.  An upper GI series was interpreted as showing a 
malignant appearing structure.  An esophagogastroduodenoscopy 
was advised.  

A consultation report dated in June 1999 from the Department 
of Oncology at the St. Vincent Medical Center shows that the 
veteran had a chief complaint of increasing trouble 
swallowing solid foods.  Following evaluation, the diagnosis 
was Stage II adenocarcinoma of the gastroesophageal junction.  
It was noted in the report that he had a history of 
gastroesophageal reflux disease and that his medications 
included Prilosec.  

As was noted above, the veteran's death certificate shows 
that he died on September [redacted], 1999, and the immediate cause 
of his death was respiratory failure due to or as a 
consequence of aspiration pneumonia due to or as a 
consequence of esophageal cancer.

In December 2000, the RO requested a VA opinion to determine 
whether the veteran's service-connected heart disorder 
contributed to his death.  In the request it was noted that 
medical records reflected that the veteran underwent surgery 
for treatment of his cancer, and that his postoperative 
course was complicated by the development of atrial 
tachyarrhythmias.  In an opinion dated in January 2001, a VA 
physician concluded that the veteran's heart condition did 
not contribute to his death or accelerate his death.  He 
noted that the transient arrhythmias which the veteran 
experienced were common following surgeries and were 
unrelated to the veteran's cause of death.  

The appellant's representative submitted a medical opinion 
dated in February 2002 from Craig N. Bash, M.D., a neuro-
radiologist.  The document reflects that the doctor reviewed 
the veteran's claims files and medical records for the 
purpose of making a medical opinion concerning his demise due 
to esophageal cancer, aspiration pneumonitis and respiratory 
failure.  He made the following comments:

It is my opinion that this patient's demise was due 
to his service acquired arthritis associated 
medication requirements, and gastroesophageal 
reflux problems, which resulted in his esophageal 
adenocarcinoma.  

It is my opinion that this patient should have been 
service connected for his GI problems by the July 
1995 rating decision because the patient's GI 
problems have been longstanding and occurred during 
service time according to Dr. Bryan.  

With all due respect to [the VA physician's] 
opinion (dated 01/07/2001) concerning Cardiac 
system, I still believe that this patient's demise 
was due to medications that he was taking and/or 
his service related GI problems which resulted in 
his esophageal cancer.  I disagree with [the VA 
physician's] opinion because he only concerned 
himself with the cardiac system and he did not 
explore other possible service related causes of 
death.  [The VA physician's] opinion was in direct 
response to a very narrow set of cardiac related 
questions generated by the rating board.  If the 
Board had asked him about any and all potential 
service related causes of death I suspect [the VA 
physician] would have generated an analysis and 
opinion which agree with my opinion contained in 
this letter.  Therefore, my current opinion and 
[the VA physician's] opinion are not conflicting 
because mine relates to the potential global 
service related conditions that might have caused 
or contributed to this patient's demise and [the VA 
physician's] opinion only deals with the potential 
cardiac related causes of death.

[portion deleted]

It is clear from the records that this patient had 
a long history both while in service and after 
service of gastroesophageal (GE) reflux disease and 
secondary symptoms of pain on swallowing 
(Odynophagia = pain on swallowing)/difficulty 
swallowing (dysphagia)/acid in throat 
(dyspepsia/pyrosis).  Imaging studies describe a 
hiatal hernia which is known to be associated with 
GE reflux disease.  This patient's reflux disease 
was also likely caused and/or made worse by his 
chronic need for Motrin/Tolectin and other non-
steroidals (NSAIDS) to treat his chronic service 
connected arthritis diagnoses.  According to Drug 
Facts and Comparisons 2001 (page 848-849) a partial 
list [of] adverse reactions to NSAIDS are 
"...Gastritis...heartburn...dyspepsia...ulcer...".  Reflux 
disease is known to  cause "esophageal 
stricture...Barrette's esophagus (a precursor to 
adenocarcinoma of the esophagus)...reflux 
esophagitis...pulmonary aspiration..."  Cecil's page 
660-661.  

It is my opinion that this patient's demise was due 
to his service acquired arthritis and 
gastroesophageal reflux problems via the two 
following pathophysiologic pathways:

Service connected arthritis caused the patient to 
use NSAIDS which caused the patient to have 
heartburn and reflux disease and esophageal 
stricture and Barrette's esophagus and 
adenocarcinoma of the esophagus which required 
surgical removal and placement of intrathoracic 
stomach [tube] which caused the patient to develop 
an anastomotic leak and aspirate and develop 
aspiration pneumonitis which led to his demise.  

The second pathophysiologic pathway was also in 
effect in this patient:

Service acquired gastroesophageal reflux disease 
whether independently or via the patient's hiatal 
hernia (the patient in 1994 described a 10 year 
history of gastric/reflux problems) that caused his 
stricture and the above cascade of pathology which 
eventually lead to the patient's demise.

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the evidence supports the claim for service 
connection for the cause of the veteran's death.  The medical 
opinion from Dr. Bash, which is to the effect that the 
veteran's esophageal cancer was related to service and to 
service connected disabilities, is not contradicted by any 
other medical opinion.  Thus, the evidence shows that the 
veteran's esophageal cancer was related to chronic reflux 
which began during service and to aggravation of the reflux 
by medication taken to treat his service-connected 
disabilities.  Therefore, the Board finds that disabilities 
incurred in service caused or contributed substantially and 
materially to cause the veteran's death.  Accordingly, 
service connection is warranted for the cause of the veteran 
death.  


ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

